Citation Nr: 0839888	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-40 366	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an initial compensable rating for residuals 
of an injury to the right big toe.

3. Entitlement to an initial compensable rating for 
hemorrhoids.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In the substantive appeal, the veteran limited the appeal to 
the issues listed on the first page of this decision. 


FINDINGS OF FACT

1. The veteran did not engage in combat, and a diagnosis of 
post-traumatic stress disorder in accordance with 38 C.F.R. 
§ 4.125(a), that is, a diagnosis conforming to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), is not 
currently shown. 

2. The residuals of an injury to the right big toe are 
manifested by pain and tenderness without severe impairment 
of the toe or moderate impairment of the foot. 

3. Irreducible hemorrhoids with redundant tissue, evidencing 
frequent recurrences, are not shown. 


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2. The criteria for an initial compensable rating for 
residuals of an injury to the right big toe have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5280, 5281, 
5283, 5284 (2008).

3. The criteria for an initial compensable rating for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.1, 4.114, Diagnostic 
Code 7336 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2003 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection for PTSD and the underlying 
claims of service connection for residuals of a toe injury 
and for hemorrhoids, namely, evidence of current disability; 
evidence of an injury or disease or event, causing an injury 
or disease, during service; and evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  The 
veteran was notified that VA would obtain service treatment 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable.  

On the claim of service connection, the content of the VCAA 
notice substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (identifying the document that satisfies VCAA notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) 
(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim of service 
connection for PTSD was readjudicated as evidenced by the 
supplemental statement of the case, dated in March 2008.  
Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

On the claims for increase, where, as here, service 
connection has been granted and initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claims of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disabilities, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b) (1) is no longer applicable in the claims for 
initial higher ratings.  Dingess, 19 Vet. App. 473, 490; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 126, 136 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and VA records.  

In the absence of a current diagnosis or persistent or 
recurrent symptoms of PTSD, a VA examination is not required 
under 38 C.F.R. § 3.159(c)(4).

On the claims for increase, the RO has afforded the veteran 
VA examinations in August 2003 and in December 2007.


As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Traumatic Stress Disorder

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38C.F.R. § 3.303 (a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

In addition, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis 
conforming to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV); a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.



Factual Background 

Service personnel records show that the veteran served on 
active duty in the Navy. From March 1969 to February 1971 he 
served aboard the U.S.S. Hancock.  The veteran was awarded 
the Vietnam Service Medal with one bronze star, the Republic 
of Vietnam Campaign Medal, and the National Service Defense 
Medal.

The service treatment records show no complaint, finding, 
history, treatment, or diagnosis of PTSD.  

After service, VA treatment records show that in May 2002 the 
veteran entered a substance abuse program.  In the initial 
evaluation, it was noted that the veteran had not previously 
seen a psychiatrist.  The veteran stated that during service 
he witnessed a man being decapitated, and he admitted to 
having nightmares and increased startle response.  The 
evaluator reported that PTSD was to be ruled out and the 
veteran was to be monitored for worsening of PTSD symptoms.  
Eleven days later regarding symptoms of PTSD, the veteran 
stated that he had not had any nightmares since he entered 
the VA program.  In June 2002, the veteran completed the 
program and the discharge diagnosis was alcohol dependence.  
PTSD was not diagnosed. 

Analysis 

On the basis of the service treatment records, PTSD was not 
affirmatively shown to be present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To the extent that the veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 


under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

On the question of whether there is competent medical 
evidence of a diagnosis of PTSD, VA records show that in May 
2002 the veteran entered a VA treatment program and during an 
initial evaluation the veteran stated that during service he 
witnessed a man being decapitated, and he admitted to having 
nightmares and increased startle response.  The evaluator 
determined that a diagnosis of PTSD was to be ruled out, that 
is, to be eliminated or excluded from consideration.  At the 
end of the treatment program, the discharge diagnosis was 
alcohol dependence, not PTSD. 

To rule out or exclude PTSD from consideration does not 
equate to a diagnosis of PTSD.  Moreover, PTSD was not 
diagnosed when the veteran was discharged from the VA 
treatment program.  

One of the requirements for service connection is that the 
claimed disability currently exists.  Degmetich v. Brown, 104 
F. 3d 1328, 1330 (Fed. Cir. 1997).  In the absence of 
competent medical evidence of a current diagnosis of PTSD, 
there is no valid claim for service connection.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As the Board may consider only competent medical evidence to 
support its finding, on a question of a medical diagnosis, 
not capable of lay observation, and as there is no competent 
medical evidence of a current diagnosis of PTSD, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Claims for Increase 

General Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

VA has a duty to consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592-93 (1991).

Residuals of an Injury to the Right Big Toe 

The service treatment records show that the veteran suffered 
a comminuted fracture of the distal phalanx of the toe. 

After service in May 2003, the veteran filed his original 
claim of service connection for the residuals of an injury to 
the right big toe.  In a rating decision in September 2003, 
the RO granted service connection and assigned a zero percent 
rating under Diagnostic Code 5283, and the rating is now on 
appeal. 

On initial VA examination in August 2003, the veteran 
complained of pain from ingrown toenails.  He stated that any 
kind of pressure on the toe caused pain, even the pressure 
from bed linens, and that it was painful to wear shoes so 
that he usually wore open-toed sandals or a shoe that was one 
size larger than he actually needed.  He described pain and 
swelling at rest, standing, or walking. 

On physical examination, gait was normal.  For the feet, 
there was no sign of abnormal weight bearing, calluses, or 
breakdown.  The Achilles tendon was in good alignment.  There 
was no edema, claw foot, contracture of the plantar fascia, 
or varus deformity.  For the toe, there was pain on palpation 
of the distal aspect of the right big toe, but not on the 
plantar surface.  There was no edema, disturbed circulation, 
weakness, atrophy, or hallux valgus or rigidus.  Dorsiflexion 
of the toes was painless. There was no limitation of 
dorsiflexion of the ankle.  Palpation of the metatarsal heads 
showed no tenderness.  There was no sign of metatarsalgia or 
limitation of function with standing or walking. X-rays 
revealed no significant abnormality. 

On VA examination in December 2007, the veteran stated that 
the nail on his toe has never been the same since his injury 
and that he has an ingrown toenail problem with pain at the 
distal corners where the nail meets the toe.  He complained 
of more pain at night with just the weight of the blanket.  
He denied weakness, stiffness, swelling, heat, or redness.  
He is able to walk or stand with out significant difficulty, 
but there will be some discomfort after about 10 minutes.  To 
lessen the pressure on the right toe, he wore a larger size 
shoe.  He did not use a crutch, insert, or corrective shoe.  
There had been no hospitalization, surgery, or loss time from 
work due to the disability, and he was able to continue his 
activities of daily living.

On physical examination, gait was normal.  There was no 
painful motion, edema, instability, or weakness.  There were 
no callosities or unusual wear on the shoe.  There was no 
hallux valgus.  The veteran was able to curl his toes without 
difficulty or pain.  Active motion of the metatarsophalangeal 
joint was normal.  There was mild tenderness to palpation of 
the toenail where it meets the toe, but no drainage or 
redness. There was otherwise no pain, fatigue, weakness, 
incoordination, or lack of endurance.  X-rays were 
unremarkable. 

Analysis 

The big toe disability is currently rated zero percent under 
Diagnostic Code 5283. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The criteria under Diagnostic Code 5283 for a 10 percent 
rating are moderate malunion or nonunion at the site of the 
fracture.  As the X-rays in 2003 and 2007 revealed no 
evidence of malunion or nonunion at the site of the fracture, 
the criteria for a 10 percent rating under Diagnostic Code 
5283 have not been met. 

Other applicable Diagnostic Codes for the toe are Diagnostic 
Codes 5280 and 5281.  Under Diagnostic Code 5280, the 
criterion for a 10 percent rating is severe hallux valgus.  
Under Diagnostic Code 5281, the criterion for a 10 percent 
rating is severe hallux rigidus. 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

On VA examinations in August 2003 and in December 2007, there 
was no hallux valgus or hallux rigidus found.  In the absence 
of evidence of either hallux valgus or hallux rigidus, the 
criterion for a compensable rating under either Diagnostic 
Code 5280 or 5281 has not been met.

Other applicable Diagnostic Codes for the foot are Diagnostic 
Codes 5279 and 5284.  Under Diagnostic Code 5279, the 
criterion for a 10 percent rating is unilateral 
metatarsalgia.  Under Diagnostic Code DC 5284, the criterion 
for a 10 percent rating is moderate foot impairment. 

On VA examinations in August 2003 and in December 2007, 
except for pain at the distal aspect of the right big toe, 
gait was normal.  There was no sign of metatarsalgia, 
abnormal weight bearing, calluses, edema, claw foot, 
contracture of the plantar fascia, varus deformity, disturbed 
circulation, weakness, atrophy, painful motion, limitation of 
function with standing or walking, fatigue, weakness, 
incoordination, or lack of endurance.  The Achilles tendon 
was in good alignment.

In the absence of evidence metatarsalgia, the criterion of a 
compensable rating under Diagnostic Code 5279 has not been 
met. 

Pain alone without evidence of an abnormal gait or limitation 
of function with standing or walking does not more nearly 
approximate or equate to a moderate impairment of the foot to 
warrant a compensable rating under Diagnostic Code 5284.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).

Hemorrhoids

After service, the veteran filed his original claim of 
service connection for hemorrhoids in May 2003.  In a rating 
decision in September 2003, the RO granted service connection 
and assigned a zero percent rating under Diagnostic Code 
7336, which is now on appeal. 

On initial VA examination in August 2003, the veteran 
complained of large external hemorrhoids, which flare-up 
about once a month.  On examination, there was no reduction 
of the lumen or loss of sphincter control and no fissure or 
ulceration.  There was one small external hemorrhoid that was 
described as reducible.  There was no evidence of thrombosis 
or of redundant tissue.  

On VA examination in December 2007, the veteran complained of 
occasional blood and itching and constipation.  On 
examination, there was no hemorrhoid, fissure, or prolapse. 
The lumen and sphincter tone were normal. 

Analysis

The hemorrhoids are currently rated zero percent under 
Diagnostic Code 7336. Under Diagnostic Code 7336, the 
criteria for the next higher rating, 10 percent, are external 
or internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.

In the absence of evidence of irreducible hemorrhoids with 
excessive redundant tissue, evidencing frequent recurrences, 
the criteria for the next higher rating under Diagnostic Code 
7336 have not been met. 

As the preponderance of the evidence is against the claim, 
and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

For each claim for increase, the criteria for a 10 percent 
rating have not been met at any point during the period 
covered in the appeal, so there is no basis for the 
assignment of "staged" ratings. 

                                                                     
(The Order follows on the next page.).




ORDER

Service connection for post-traumatic stress disorder is 
denied.

An initial compensable rating for residuals of an injury to 
the right big toe is denied.

An initial compensable rating for hemorrhoids is denied.


____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


